IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                No. 83469-0-I
 In the Matter of the Detention of
                                                DIVISION ONE
 J.W.B.
                                                UNPUBLISHED OPINION




       CHUN, J. — J.W.B. appeals a trial court order committing him for up to 180

days of involuntary treatment because of his grave disability. J.W.B. contends

that (1) the evidence does not suffice to support a finding that he is gravely

disabled under RCW 71.05.020(24)(a) or (b), and (2) the court’s factual findings

do not support its conclusion that J.W.B. is gravely disabled. For the reasons

below, we affirm.

                                  I.   BACKGROUND

       In 1988, Western State Hospital (WSH) admitted J.W.B. under a

Competency Restraining Order after he allegedly killed his father. Two years

later, J.W.B. was civilly committed. Every six months since that commitment, the

State has petitioned for, and trial courts have granted, continued involuntary

treatment for J.W.B.1

       1
         J.W.B. appealed an order for continued treatment entered on January 14, 2020.
Division Two of this court affirmed that decision on October 12, 2021. In re Det. of J.B.,
54622-1-II (Wash. Ct. App. Oct. 12, 2021) (unpublished), https://www.courts.
wa.gov/opinions/pdf/D2%2054622-1-II%20Unpublished%20Opinion.pdf. He also
appealed an order for continued treatment entered on July 10, 2020, which Division Two
affirmed on October 26, 2021. In re Det. of J.B., 54832-1-II (Wash. Ct. App. Oct. 26,


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83469-0-I/2


       On December 15, 2020, WSH physicians Dr. Mohebat Sabeti and

Dr. Elwyn Hulse petitioned for 180 days of involuntary treatment, alleging that, as

a result of a mental disorder, J.W.B. continued to be gravely disabled.

       At a hearing on the matter on January 11, 2021, Dr. Hulse testified that

J.W.B. has schizophrenia, multiple episodes. Dr. Hulse said that he and WSH

staff observed J.W.B.’s delusions, including his belief that WSH doctors

“implanted him with transistors, and that these transistors are focused on

destroying his manhood and homosexualizing [sic] him,” and that “he is being

held illegally.”

       When asked whether J.W.B., if released, would be able to meet his basic

health and safety needs, Dr. Hulse said, “No, he could not.” Dr. Hulse said that

J.W.B.’s “mental disorder undermines his social cognition” such that he “over-

reacts to every slight as if he is also being confronted by another person who is

also six foot two regardless if they are, like, five foot four,” and has “stated that,

you know, he has killed . . . before, and he could kill again.” Dr. Hulse provided

the following example of J.W.B.’s poor social cognition:
       [J.W.B.] wanted to sit down in a chair, and one of [the] other patients
       who is much smaller and female has a psychosis where she has
       invisible people sitting in chairs too. And he sat down in the chair. It
       started a conflict. And he issued a death threat to her.

And in the petition, Dr. Hulse wrote that, in the month before, J.W.B. “grabbed

her by the throat and proceeded to choke her.” Dr. Hulse wrote that J.W.B.




2021) (unpublished), https://www.courts.wa.gov/opinions/pdf/D2%2054832-1-
II%20Unpublished%20Opinion.pdf.


                                           2
No. 83469-0-I/3


“continues to be prone to moments of action that are devoid of social

appropriateness,” including “actively harassing female staffers to ‘pleasure him.’”

       When asked whether J.W.B.’s deficiencies would place him at risk of

serious physical harm if released, Dr. Hulse replied, “Yes,” because “he is acting

on his psychotic and delusional beliefs that he knows no wrong, he can do as he

pleases, and that he is justified in overkill with regard to force when he receives a

slight.” Dr. Hulse opined that J.W.B. has no insight into his condition and has

impaired judgment. Dr. Hulse said that because J.W.B. does not believe he is

mentally ill, he would not seek out mental health care if released or maintain his

medication.

       J.W.B. testified to the following: If released, he would live at the “Y” in

downtown Seattle. He would support himself by “washing dishes” and receive

income from a trust fund managed by Cascade Guardianship Services

Incorporated. When asked, “Is there anything else you want the Court to know,”

he repeatedly said that he has “never been free.” He also said he was drugged

at “seven months of age” and has “known terror, trauma, torture, transistors, and

persecution by the mafia.” J.W.B. also said, “I’ve been held three years after my

sentence, two thousand hundred dollars missing, sexual inversions several

times. They homo several times with drugs.”

       The trial court granted the petition. In its written order committing J.W.B.,

the court checked two boxes finding that he “[c]ontinues to be gravely disabled”

and




                                           3
No. 83469-0-I/4


       as a result of a behavioral health disorder is in danger of serious
       physical harm resulting from the failure to provide for his/her
       essential needs of health or safety[, and]
       as a result of a behavioral health disorder manifests severe
       deterioration in routine functioning evidenced by repeated and
       escalating loss of cognitive or volitional control over actions, is not
       receiving such care as is essential for health and safety.

Relying on Dr. Hulse’s and J.W.B.’s testimony, the court found,
       If released, he would not maintain his medications. He would also not
       seek out any mental care if released. This is evidenced by barely
       tolerating staff on the ward. He does not believe he is mentally ill.
       There is no less restrictive setting than the hospital to meet his basi[c]
       health and safety needs.

And it concluded that J.W.B “is/continues to be gravely disabled.”

       J.W.B. appeals.

                                   II.   ANALYSIS

       J.W.B. says that insufficient evidence supports the trial court’s finding that

he is gravely disabled, and its finding does not support its conclusion of law that

he continues to be gravely disabled under RCW 71.05.020(24)(a) or (b). We

disagree.

       To commit a person who is currently committed for involuntary treatment

for an additional 180 days, the petitioner must show by “clear, cogent, and

convincing evidence” that the person, as a result of a mental disorder, continues

to present “a likelihood of serious harm” or continues to be “gravely disabled.”

RCW 71.05.310; In re Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138

(1986). RCW 71.05.020(24) defines “gravely disabled” as
       a condition in which a person, as a result of a behavioral health
       disorder: (a) Is in danger of serious physical harm resulting from a
       failure to provide for his or her essential human needs of health or
       safety; or (b) manifests severe deterioration in routing functioning
       evidenced by repeated and escalating loss of cognitive or volitional


                                          4
No. 83469-0-I/5


       control over his or her actions and is not receiving such care as is
       essential for his or her health or safety.[2]

       “Appellate review is limited to determining whether substantial evidence

supports the findings, and if so, whether the findings in turn support the trial

court’s conclusions of law and judgment.” LaBelle, 107 Wn.2d at 209.

Substantial evidence is “the quantum of evidence sufficient to persuade a fair-

minded person of the truth of the declared premise.” In re Det. of H.N., 188 Wn.

App. 744, 762, 355 P.3d 294 (2015). Clear, cogent, and convincing evidence

“means the ultimate fact in issue must be shown by evidence to be ‘highly

probable.’” LaBelle, 107 Wn.2d at 209. “Generally, where findings are required,

they must be sufficiently specific to permit meaningful review.” Id. at 218. “While

the degree of particularity required in findings of fact depends on the

circumstances of the particular case, they should at least be sufficient to indicate

the factual bases for the ultimate conclusions.” Id. “Accordingly, we will not

disturb the trial court’s findings of ‘grave disability’ if supported by substantial

evidence which the lower court could reasonably have found to be clear, cogent

and convincing.” Id. at 209.

       J.W.B. says the trial court erred by ordering continued involuntary

commitment because substantial evidence does not support finding him gravely

disabled under either RCW 71.05.020(24)(a) or (b). The trial court found that

J.W.B. continues to be gravely disabled because: (1) J.W.B.’s “mental disorder

undermines his social cognition,” (2) he “has little understanding of his peers,”

       2
         The legislature amended RCW 71.05.020 in 2021, but the amendments did not
change subsection (24) and do not affect our analysis. So we cite the current version of
the statute. See LAWS OF 2021, ch. 264, § 22.


                                           5
No. 83469-0-I/6


(3) he “overreacts,” (4) he recently threatened to kill a peer, (5) he “does not

understand why he takes” medication, and (6) he “does not believe he is mentally

ill.”

        RCW 71.05.020(24)(b) requires the State show that J.W.B.’s grave

disability “manifests severe deterioration in routine functioning evidenced by

repeated and escalating loss of cognitive or volitional control over his or her

actions and is not receiving such care as is essential for his or her health or

safety.” (Emphasis added.) A strict and literal reading of RCW 71.05.020(24)(b)

does not necessarily reflect the statute’s legislative intent. See LaBelle, 107

Wn.2d at 207. It would “result in absurd and potentially harmful consequences”

by requiring a court to “release a person whose condition, as a result of the initial

commitment, has stabilized or improved minimally – i.e., is no longer ‘escalating’

– even though that person otherwise manifests severe deterioration in routine

functioning.” Id. “Implicit in the definition of gravely disabled under

RCW 71.05.020(1)(b) is a requirement that the individual is unable, because of

severe deterioration of mental functioning, to make a rational decision with

respect to his need for treatment.” Id. at 208.

        In LaBelle, our Supreme Court determined that there was sufficient

evidence to find Marshall, a co-appellant, gravely disabled under the former

RCW 71.05.020(24)(b) (1979) because of evidence that Marshall “reacts to

situations with paranoia and hostility and tends to see people as doing harm to

him,” and lacks “any awareness of his need for the necessary medication to

stabilize his symptoms.” Id. at 211, 213. The court held that there was “sufficient


                                          6
No. 83469-0-I/7


evidence that treatment for his mental disorder [was] essential to Marshall’s

health and safety” because “medication [was] necessary to stabilize the mental

deterioration” and “Marshall is unable to understand his need for treatment and, if

released, would not follow through with the prescribed treatment.” Id. at 213.

       Here, sufficient evidence supports the trial court’s finding that J.W.B.

continues to be gravely disabled under RCW 71.05.020(24)(b). First, the State

presented substantial evidence of J.W.B.’s severe deterioration of mental

functioning under the first requirement of RCW 71.05.020(24)(b). As in LaBelle,

in which Marshall reacted to situations with “hostility and tends to see people as

doing harm to him,” Dr. Hulse testified that J.W.B. “over-reacts to every slight.”

Id. at 211. Dr. Hulse testified to specific instances of J.W.B.’s loss of cognitive or

volitional control, including issuing a death threat to a female peer and choking

her in November 2020, one month before he filed the petition, and “actively

harassing female staffers to ‘pleasure him.’” Dr. Hulse also said that J.W.B. acts

on “his psychotic and delusional beliefs that he knows no wrong, he can do as he

pleases, and that he is justified in overkill with regard to force when he receives a

slight.” Thus, the State presented substantial evidence of J.W.B.’s severe

deterioration of mental function, evidenced by repeated loss of cognitive and

volitional control.

        Also, the State presented substantial evidence under the second

requirement of RCW 71.05.020(24)(b) that, if released, J.W.B. would not receive

such care as is essential for his health or safety. As in LaBelle, in which Marshall

was “opposed to medication or follow-up treatment and [did] not have enough


                                          7
No. 83469-0-I/8


organization to be able to cooperate in a less restrictive setting,” here, J.W.B.

was similarly opposed to medication or follow-up treatment. He believed that he

was not in a mental hospital but a prison; he failed to recognize his need for

medication and “grudgingly” took it; and he “barely tolerate[d]” staff on the ward.

Id. at 212. Such evidence suffices to show that, as a result of his mental

disability, J.W.B. is unable to make a rational decision about his need for medical

treatment and, if released, would not receive such care as is essential for his

health or safety.

           J.W.B. likens his case to In re Detention of G.S.3 But there, G.S.

“believed he had a mental illness,” he “described a detailed ‘healthy plan’ for

receiving treatment if released,” and he said that “his medications were helping

and he had not experienced symptoms during the past month.” Id. at 3–4. Thus,

the court held that “the State did not prove by clear, cogent, and convincing

evidence that GS was gravely disabled.” Id. at 1. Unlike in G.S., where G.S. had

insight into his condition and had a plan to access treatment outside the facility,

here, Dr. Hulse testified that J.W.B. had little insight into his condition and would

not continue his medication or treatment.

           We conclude that substantial evidence, which the court could have

reasonably found to be clear, cogent, and convincing, supports the court’s grave

disability finding under RCW 71.05.020(24)(b). Thus, we do not consider the



       3
         No. 53766-4-II (Wash. Ct. App. Mar. 16, 2021) (unpublished),
https://www.courts.wa.gov/opinions/pdf/D2%2053766-4-II%20Unpublished%20
Opinion.pdf; see GR 14.1(c) (“Washington appellate courts should not, unless necessary
for a reasoned decision, cite or discuss unpublished opinions in their opinions.”).


                                            8
No. 83469-0-I/9


issue of substantial evidence under RCW 71.05.020(24)(a). See In re Det. of

P.R., 18 Wn. App. 2d 633, 642, 492 P.3d 236 (2021) (“Either definition of ‘gravely

disabled’ provides a basis for involuntary commitment.”).

       J.W.B. also says that the trial court’s factual findings do not support its

legal conclusion that J.W.B. is gravely disabled. We disagree. The court’s

factual findings that J.W.B.’s “mental disorder undermines his social cognition,”

he “has little understanding of his peers,” he “overreacts,” and he recently

threatened to kill a peer, support that J.W.B. experiences severe deterioration of

mental functioning under the first requirement of RCW 71.05.020(24)(b). And the

court’s findings that J.W.B. “does not understand why he takes” medication and

“does not believe he is mentally ill” support that J.W.B. would not receive care

essential to his health or safety if released under the second requirement of

RCW 71.05.020(24)(b). Thus, these factual findings support the court’s

conclusion that J.W.B. continues to be gravely disabled under

RCW 71.05.020(24)(b) and requires continued hospitalization.

       We affirm.




 WE CONCUR:




                                         9